NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12829

                COMMONWEALTH   vs.   ROBERT GUASTUCCI.



         Middlesex.    March 5, 2020.    -   October 14, 2020.

    Present:    Gants, C.J., Lenk, Gaziano, Lowy, Budd, Cypher,
                            & Kafker, JJ.1


Obscenity, Child pornography. Constitutional Law, Search and
     seizure, Probable cause. Probable Cause. Search and
     Seizure, Computer, Probable cause, Affidavit. Evidence,
     Information stored on computer. Practice, Criminal, Motion
     to suppress.



     Indictments found and returned in the Superior Court
Department on February 15, 2018.

     A pretrial motion to suppress evidence was heard by John T.
Lu, J., and a conditional plea of guilty was accepted by him.

     The Supreme Judicial Court granted an application for
direct appellate review.


     Benjamin L. Falkner for the defendant.
     Gabriel Pell, Assistant District Attorney, for the
Commonwealth.




     1 Chief Justice Gants participated in the deliberation on
this case prior to his death.
                                                                    2


    GAZIANO, J.    On March 15, 2017, an unknown computer user

uploaded an image of child pornography to an Internet-based

communication service that is designed to share files and "chat"

with others.   After receiving a tip from the National Center for

Missing and Exploited Children (NCMEC), police tracked the

specific computer address by which the device had connected to

the Internet to the defendant's house in Tyngsboro, and an

account owned by his wife.   Seven months after the alleged

illegal activity, on October 18, 2017, a State police trooper

obtained a warrant authorizing a search of all computer systems

and digital storage devices located within the residence for

evidence of child pornography.   Following execution of the

search warrant, the defendant's laptop computer and a "flash"

drive were seized; the defendant subsequently was indicted on

two counts of possession of child pornography, in violation of

G. L. c. 272, § 29C, as a result of images found on these

devices.

    At issue in this appeal is whether the information in the

search warrant affidavit was too stale to establish probable

cause to believe that evidence of child pornography would be

found on computers or digital storage devices at the time of the

search, seven months after the Internet activity with one

specific image.   A Superior Court judge denied the motion to

suppress after finding that the seven-month period was "less
                                                                       3


than ideal, but . . . a tolerable amount of delay."      The

defendant subsequently entered a conditional guilty plea to both

charges, see Commonwealth v. Gomez, 480 Mass. 240, 252 (2018),

and we allowed his petition for direct appellate review.

Because we conclude that there was sufficient evidence for a

magistrate to have found probable cause, we affirm.

     1.     Background.   a.   Investigation and warrant application.

On October 18, 2017, State police Trooper Christopher MacDonald

applied for a warrant to search computers and digital storage

devices located within a single-family house in Tyngsboro.       In

support of the warrant application, McDonald submitted a ten-

page affidavit and an attached exhibit.       The exhibit described,

in general terms, the investigation of child pornography that

has been distributed over the Internet and stored in a suspect's

computer.    The affidavit and exhibit then stated the following.

     On March 16, 2017, electronic service provider Skype.com

(Skype) filed a report with NCMEC of a suspected incident of

possession or distribution of child pornography.2      Skype is a




     2 The National Center for Missing and Exploited Children
(NCMEC), among other functions, operates a "CyberTip line" that
the public may use to report suspected instances of Internet-
related child exploitation. Pursuant to 18 U.S.C.
§ 2258A(a)(1)(A), Internet service providers are required to
report suspected child pornography to NCMEC "as soon as
reasonably possible." In its role as a clearing house for this
type information, NCMEC forwards these tips to Federal and State
law enforcement agencies. See 18 U.S.C. § 2258A(c)(1)-(3).
                                                                   4


Web-based application that provides its customers with video

communication and voice call services, as well as "chat"

services where typed messages are exchanged interactively.

Skype users also may use the platform to exchange digital images

and video files.   According to the information reported by

Skype, a computer user with a "screen name" of "live:

boullett_1" at a particular Internet Service Protocol (IP)

address uploaded a digital image believed to be child

pornography on March 15, 2017.   At a date not specified in the

affidavit, NCMEC forwarded the information contained in the tip

to the State police computer crimes unit.

    On May 5, 2017, pursuant to an administrative subpoena

issued by the Massachusetts Attorney General's Office, the

internet service provider (ISP) provided records for its

subscriber at that IP address.   The ISP identified the

subscriber, as of March 15, 2017, as the defendant's spouse,

with a service address in Tyngsboro.   The Internet account,

which had been created in August of 2007, listed three user

names; none of these matched the Skype screen name "live:

boullett_1" that had been used to upload the image.

    On September 27, 2017, McDonald viewed the digital image

uploaded to Skype and confirmed that it depicted child

pornography.   That day, he queried the registry of motor

vehicles for vehicles and driver's licenses registered at the
                                                                    5


street address in Tyngsboro.   He found three listed drivers:

the defendant, his spouse, and their child.   On October 11,

2017, MacDonald conducted surveillance of the single-family home

and "was unable to locate any open unprotected wireless networks

within the vicinity of the residence."

    In addition to the facts involving this investigation,

MacDonald's affidavit included generalized information about

possession of child pornography.   He averred that "[t]hose who

have possessed and/or disseminated child pornography have an

interest or preference in the sexual activity of children" and

are "likely to keep secreted, but readily at hand, sexually

explicit visual images depicting children. . . . These

depictions tend to be extremely important to such individuals

and are likely to remain in the possession of or under control

of such an individual for extensive time periods."

    He further averred that, in the event an individual with an

interest in child pornography were to delete a file, it could be

possible to recover that evidence from the computer's hard drive

or temporary storage "months or years" after it had been

deleted.   The ability to recover deleted files depends upon many

factors, including whether temporary files have been overwritten

by new data; whether the hard drive has been damaged; and

whether the computer user effectively encrypted the data.
                                                                    6


    The search warrant was issued, and police executed the

warrant on October 19, 2017.   The search yielded a laptop

computer and a flash drive, both owned by the defendant, which

contained images of child pornography.

    b.   Prior proceedings.    A grand jury returned indictments

charging the defendant with two counts of possession of child

pornography, in violation of G. L. c. 272, § 29C.    The defendant

moved to suppress the evidence seized from the laptop computer

and the flash drive on the ground that the affidavit failed to

establish probable cause to search his home because it was based

on stale information.   A Superior Court judge denied the motion.

The judge endorsed the motion as follows:   "[A]fter hearing this

motion is denied because an uploader on this online platform is

in a different position than a downloader or uploader on

platforms like icloud or Dropbox, March to October is less than

ideal but is a tolerable amount of delay and digital files are

often kept on computers for years.   Also, the appellate case[s]

point toward this result."

    On November 13, 2018, with the Commonwealth's assent (and

with the judge's acceptance), the defendant tendered a

conditional guilty plea to both counts of possession of child

pornography.   He then filed a notice of appeal, and we allowed

his motion for direct appellate review.
                                                                     7


    2.    Discussion.   Under the Fourth Amendment to the United

States Constitution and art. 14 of the Massachusetts Declaration

of Rights, a search warrant may issue upon a showing of probable

cause.    Commonwealth v. Anthony, 451 Mass. 59, 68 (2008).   "For

probable cause to arise, the facts contained in an affidavit,

plus the reasonable inferences that may be drawn from them,

must allow the magistrate to determine that the items sought

are related to the criminal activity under investigation, and

that they reasonably may be expected to be located in the

place to be searched at the time the search warrant issues"

(quotations and citation omitted).    Commonwealth v. Martinez,

476 Mass. 410, 415 (2017).   See Commonwealth v. Long, 482 Mass.
804, 809 (2019) (probable cause means substantial basis to

believe evidence of criminal activity may reasonably be expected

to be located in place searched "at the time the search warrant

issues" [citation omitted]).   "Facts asserted in the affidavit

must be closely related in time to the issuance of the warrant

in order to justify a finding of probable cause . . . ."

Commonwealth v. Connolly, 454 Mass. 808, 814 (2009).

    "Whether a search warrant is supported by probable cause is

a question of law that we review de novo" (quotations and

citation omitted).    Commonwealth v. Vasquez, 482 Mass. 850, 866

(2019).   Review of a probable cause determination is limited to

the four corners of the warrant affidavit and any attachments
                                                                     8


thereto.   Commonwealth v. Perkins, 478 Mass. 97, 102 (2017).     In

determining whether probable cause exists, "we deal with

probabilities.    These are not technical; they are the factual

and practical considerations of everyday life on which

reasonable and prudent men [and women], not legal technicians,

act."   Commonwealth v. Hason, 387 Mass. 169, 174 (1982), quoting

Brinegar v. United States, 338 U.S. 160, 175 (1949).    Thus, we

view consider the statements in the warrant affidavit in a

"commonsense manner," Commonwealth v. O'Day, 440 Mass. 296, 299

n.4 (2003), and consider the warrant affidavit "as a whole,

without overly parsing or severing it, or subjecting it to

hypercritical analysis" (quotations and citation omitted).

Perkins, supra.

    In addition, we are mindful that the probable cause inquiry

is "not a high bar" (citation omitted), District of Columbia v.

Wesby, 138 S. Ct. 577, 586 (2018), and that probable cause "does

not require definitive proof of criminal activity," Anthony, 451
Mass. at 69.   "And officers need not 'rule out a suspect's

innocent explanation for suspicious facts' to obtain a warrant"

(citation omitted).    United States v. Chavez, 423 F. Supp. 3d
194, 205 (W.D.N.C. 2019).

    The defendant does not dispute that the image viewed by

police constituted child pornography or that it was uploaded

from a computer at his house on the date alleged.    Moreover, the
                                                                   9


defendant does not contest that the statements in the warrant

affidavit would be sufficient to establish probable cause that

the image was uploaded from his computer to the Skype service.

Nor does he claim that someone else accessed his computer and

uploaded the image.   Thus, the primary issue we must address is

whether the passage of seven months between the alleged upload

and the application for a search warrant rendered the warrant so

stale that it lacked probable cause.

    The defendant argues that the upload of a single image of

child pornography is not enough, standing alone, to justify

issuing a warrant to search his computer seven months later.     He

contends that there was nothing in the search warrant affidavit

to suggest that the individual who uploaded the image was a

collector of child pornography, such that the image would be

likely to be retained on the laptop rather than being deleted at

some point over a fairly lengthy period of time.   The

Commonwealth responds that, to the contrary, because the target

of the search warrant deliberately uploaded an image of child

pornography to Skype, a service which is designed for online

conversations, chats, and sharing of files, there was probable

cause to believe that the individual who uploaded the image "was

interested in [child pornography] enough to retain the uploaded

file."   While the delay of seven months may be at the outer

limit in these circumstances, we conclude, as did the motion
                                                                    10


judge, that the information in the warrant affidavit was not

stale when the warrant was filed.

    Because of the highly fact-intensive nature of the inquiry,

it is not possible to formulate a bright-line test for

staleness.    See Commonwealth v. Atchue, 393 Mass. 343, 349

(1984), quoting Sgro v. United States, 287 U.S. 206, 211 (1932)

(timeliness of facts is "determined by the circumstances of each

case").     See also Connolly, 454 Mass. at 814, citing

Commonwealth v. Cruz, 430 Mass. 838, 843 (2000).     We typically

measure the timeliness of information supporting a search

warrant by considering two factors: (1) the nature of the

criminal activity under investigation; and (2) the nature of the

item to be seized.     Commonwealth v. Matias, 440 Mass. 787, 792-

793 (2004); Cruz, supra.

    As to the nature of the criminal activity under

investigation, with crimes such as possession of narcotics,

which are "readily consumed or distributed, . . . probable cause

to search for them rapidly dwindles with the passage of time,"

and an affidavit concerning a tip about a single drug

transaction that took place several months earlier would not

serve to establish probable cause (quotations and citation

omitted).    See Matias, 440 Mass. at 792-793.   See also

Commonwealth v. Reddington, 395 Mass. 315, 322-323 (1985).

Where an affidavit contains information indicating ongoing or
                                                                  11


protracted criminal activity, however, the question is

different, and "time is of less significance" (citation

omitted).   Commonwealth v. Vynorius, 369 Mass. 17, 25 (1975).

See, e.g., Commonwealth v. Alvarez, 422 Mass. 198, 205 (1996)

(affiant observed series of drug transactions at suspect's

apartment, including transaction one and one-half weeks before

seeking warrant, and individual who said he had purchased drugs

from suspect the previous day was arrested on day before warrant

affidavit was filed containing that information); Connolly, 454
Mass. at 817 (information was not stale where defendant was said

to engage in repeated drug sales); Commonwealth v. Murphy, 95
Mass. App. Ct. 504, 510-511 (2019) (affidavit provided

"powerful" evidence of ongoing theft ring).

    With respect to the second factor, the nature of the item

to be seized, the inquiry is related and also proceeds along two

distinct lines.   Information concerning an item that is

perishable, readily disposable, or transferrable might not

establish probable cause even a few days later.   See, e.g.,

Commonwealth v. Wade, 64 Mass. App. Ct. 648, 651-652 (2005)

(information from confidential informant that he had been

purchasing cocaine from suspect who was sitting in his vehicle,

and last had done so five days previously, did not establish

probable cause that drugs would still be in vehicle five days

later); Commonwealth v. Rodriguez, 49 Mass. App. Ct. 664, 669
                                                                 12


(2000) (information about single instance of possession three

days before issuance of warrant, without more, might not have

established probable cause).

     On the other hand, an item that is durable, of enduring use

to its holder, and not inherently incriminating might reasonably

be found in the same location several weeks later.   See

Commonwealth v. Gray, 465 Mass. 330, 346-347 (2013); Matias,
440 Mass. at 792-793; Commonwealth v. Burt, 393 Mass. 703, 716

(1985).   See e.g., Commonwealth v. Beliard, 443 Mass. 79, 84-85

(2004) (six week old information concerning firearm was not

stale where "there was no evidence that the weapons sought by

the warrant had been used in any other crime, or that the

defendant . . . knew that the weapons had been identified to the

police thereby stripping them of their continued utility");

Commonwealth v. Blye, 5 Mass. App. Ct. 817, 818 (1977)

(seemingly innocuous stolen household goods were likely to be

retained for longer periods of time).3


     3 Of course, that an object is durable and useful alone is
not sufficient to infer that information in the warrant is not
stale. This, again, is a context-specific inquiry dependent on
all the circumstances set forth in the affidavit. See, e.g.,
Commonwealth v. Hart, 95 Mass. App. Ct. 165, 168 (2019)
(confidential informant's tip that, sixty days before
application for warrant, defendant had kept semiautomatic weapon
on floor in bedroom, without more, was stale, even though
firearms are durable and "not likely to be consumed or
destroyed" [citation omitted]). Contrast Commonwealth v. James,
424 Mass. 770, 778-779 (1997) (affidavit indicating knives had
been used in recent crimes and routinely were carried by
                                                                  13


    In addition, the timeliness of the information in a search

warrant depends on the ability of the police to examine an item

and to detect relevant evidence of the commission of a crime at

a prior time.   Something that is inherently incriminating, in

some circumstances, might establish probable cause well after

the commission of the crime.    See United States v. Contreras,

905 F.3d 853, 858-859 (5th Cir. 2018) (discussing forensic

computer analysis of deleted child pornography files).     Cf.

Commonwealth v. Tavares, 484 Mass. 650, 652 (2020) (twelve years

after murder police recovered evidence of blood stains on floor

boards); Commonwealth v. Keown, 478 Mass. 232, 235-236 (2017)

(police searched defendant's computer one year after spouse's

death and recovered search queries "antifreeze death human" and

"poison recipe").

    To our knowledge, no reported Massachusetts appellate

decisions have addressed the issue of staleness in the context

of a search for evidence of child pornography.     Courts in other

jurisdictions, however, have observed that "the determination of

staleness in investigations involving child pornography is

unique" (citation omitted).    United States v. Raymonda, 780 F.3d
105, 114 (2nd Cir. 2015).     This observation is based on the




particular suspects was not stale eighteen days after crimes
took place, where knives were to be expected to be kept at home
and were not inherently incriminating).
                                                                  14


belief that individuals who are interested in child pornography

are likely to collect and retain such images in the privacy of

their own homes.   See United States v. Irving, 452 F.3d 110, 125

(2d Cir. 2006) (because "images of child pornography are likely

to be hoarded by persons interested in those materials in the

privacy of their homes," evidence that such persons possessed

child pornography in past supports reasonable inference that

they retain those images -- or have obtained new ones -- in

present [citation omitted]).    See also United States v.

Vosburgh, 602 F.3d 512, 528 (3d Cir. 2010) (collectors of child

pornography are unlikely quickly to discard images of child

pornography because of difficulty and risk involved in obtaining

them); United States v. Frechette, 583 F.3d 374, 378 (6th Cir.

2009) (possession of child pornography is not typically "a

fleeting crime"); United States v. Morales-Aldahondo, 524
F.3d 115, 119 (1st Cir. 2008) (customers of child pornography

sites do not quickly dispose of their cache).     Accordingly, the

same time limitations that have been applied to "more fleeting

crimes do not control the staleness inquiry for child

pornography" (citation omitted).    Frechette, supra.

    This does not mean that a person accused of possessing or

disseminating child pornography is, in effect, precluded from

challenging a search warrant on the grounds of staleness because

of a de facto presumption.     Nor does it suggest that the
                                                                   15


government is not bound by the requirements of the Fourth

Amendment and art. 14 when seeking evidence related to

allegations of possession of child pornography.    Every

investigation, including the possession and distribution of

child pornography, has a shelf life.   See Vosburgh, 602 F.3d at

529 ("We do not hold, of course, that information concerning

child pornography crimes can never grow stale").    The United

States Court of Appeals for the Second Circuit is one of the few

appellate courts to have examined the question of the collector

inference in search warrants seeking evidence of child

pornography, and to have developed a more nuanced analysis.      The

court has explained, "Crucially, however, the value of that

inference [that an individual who is interested in child

pornography will retain images of child pornography for lengthy

periods of time] in any given case depends on the preliminary

finding that the suspect is a person 'interested in' images of

child pornography."   Raymonda, 780 F.3d at 114.   See United

States v. Falso, 544 F.3d 110, 124 (2d Cir. 2008) (generalized

allegations about propensity of collectors of child pornography

to hoard images is relevant to probable cause determination only

if there is indication in affidavit that suspect was inclined to

do so); United States v. Coreas, 419 F.3d 151, 156 (2d Cir.

2005) (alleged child pornographer's proclivities are relevant

only if there is probable cause to believe that suspect is
                                                                 16


collector of child pornography).   We are persuaded that this

distinction is critical and adopt this important qualification

on the inferences that can be drawn in cases involving child

pornography with respect to the length of time that an image

containing child pornography is likely to be retained in an

individual's computer or other electronic device.

    We therefore must consider what constitutes evidence of an

"interest in" child pornography sufficient to trigger an

inference that the target of a search warrant is a collector and

likely to retain such images, adequate to establish that a

search warrant affidavit is not stale.   As the United States

Court of Appeals for the Second Circuit discussed, there are

several factors that could support a reasonable inference that a

suspect is a collector of child pornography:   an admission or

other evidence identifying the individual as a pedophile; paid

subscriptions to child pornography sites or participation in

peer to peer file sharing; and a past history of possessing or

receiving child pornography.   Raymonda, 780 F.3d 105 at 114-115,

and cases cited.   In addition, in some circumstances, a

reasonable inference that a suspect is "interested in" child

pornography might be drawn based on a single incident of

possession or receipt of child pornography where, for example,

the images were obtained through "a series of sufficiently

complicated steps" suggesting a "willful intention to view the
                                                                      17


files," or where the suspect redistributed the file to others.

See id. at 115.

    Thus, an inference that an individual is a collector of

child pornography "proceed[s] from circumstances suggesting that

[the suspect] accessed those images willfully and deliberately,

actively seeking them out to satisfy a preexisting

predilection." Id.    Importantly, it excludes circumstances,

even involving multiple images, where "the suspect's brush with

child pornography was a purely negligent or inadvertent

encounter, the residue of which was long ago expunged." Id.   In

Raymonda, for example, the search warrant affidavit alleged

that, nine months earlier, a computer user at a specified IP

address associated with the defendant's home accessed seventy-

six thumbnail images of child pornography over a period of

seventeen seconds. Id. at 117 & n.4, 120.   The user did not

download the images, or even click on the thumbnails to open

them and view full-sized images. Id. at 117.    The court

concluded that there was not probable cause the images would

still be on the computer because "[i]t was necessary to show

that [the suspect] accessed [child pornography] in circumstances

sufficiently deliberate or willful to suggest that he was an

intentional 'collector' of child pornography, likely to hoard

those images -- or acquire new ones -- long after any automatic

traces of that initial incident had cleared."      Id.   See Falso,
                                                                   18
544 F.3d at 121 (no probable cause where affidavit was

inconclusive as to whether suspect actually gained access to

child pornography website and there was no indication that he

viewed or downloaded images).

     Here, the defendant contends that the affidavit did not

establish any "propensity-raising circumstances" so as to

trigger an inference that he would have stored images of child

pornography in his computer for seven months.   As the defendant

asserts, the affidavit does not allege that the defendant is an

admitted or known pedophile, paid for access to child

pornography, had a history of possessing or receiving

pornographic images, or used sufficiently complicated steps to

access the image in question.   Nonetheless, we do not agree with

the defendant's contention that there was no information in the

affidavit suggesting that the person who uploaded the image

redistributed that file to another person.4   To the contrary, the

affidavit alleged that the computer user, who had a Skype

account and used the screen name "live: boullett_1," uploaded an


     4 The defendant also argues that the affidavit "offered no
information or evidence from which the magistrate could have
inferred that the particular computer or device from which the
photograph was uploaded still existed." As more time passes
between the upload and the search, he argues, it becomes more
likely that the computer was replaced with a newer model.
While, as time goes on, it is indeed more likely that a computer
or other electronic device will have been replaced, seven months
is not outside the realm of probability.
                                                                  19


image of child pornography to an Internet chat, talk, and file-

share service.   As the motion judge noted, the use of Skype, a

service that is designed for communication and file sharing, was

significant, and is substantively different from, potentially

inadvertently, storing (technically, "uploading")5 a file to a

cloud storage service such as "iCloud" or "Dropbox."

     Given the facts as asserted in the warrant affidavit, which

would have required multiple, intentional steps to place the

image in a file-sharing service, it would have been unlikely

that the suspect negligently or inadvertently stumbled upon the


     5 The key to the distinction lies in the degree of
intentionality demonstrated by the user, which may depend on the
software used. For certain software, as here, the inference
that an upload implies intentional possession may be warranted.
See United States v. Bynum, 604 F.3d 161, 166 (4th Cir. 2010).
The advent of cloud computing, however, cautions against
applying this inference blindly. See Riley v. California, 573
U.S. 373, 397 (2014) ("Cell phone users often may not know
whether particular information is stored on the device or in the
cloud"). A computer user who, intentionally or inadvertently,
places a file in a cloud storage service may have intentionally
acquired that file and stored it on his or her computer, or may
have inadvertently saved it to cloud storage through browsing an
innocuous webpage. See United States v. Bosyk, 933 F.3d 319,
346 (4th Cir. 2019) (Wynn, J., dissenting). "Cloud" services
often automatically back up data with no intentional action by
the user. See Comment, Child Pornography Statutes and the
Cloud: Updating Judicial Interpretations for New Technologies,
57 Hous. L. Rev. 727, 748 (2020) ("If a device uploads or backs
up visual depictions by default, it is not clear that the user
'knowingly' transported the visual depictions"). See also
Williams vs. Apple, Inc., U.S. Dist. Ct., No. 19-CV-04700, slip
op. at 2 (N.D. Cal. Mar. 27, 2020) (quoting Apple terms of
service: "When iCloud is enabled, your content will be
automatically sent to and stored by Apple"). See, generally,
Svenson, Backup in the Modern Law Firm, 94 Mich. B.J. 54 (2015).
                                                                  20


image and, "horrified by what he saw," promptly closed the

window and deleted it.   Contrast Raymonda, 780 F.3d 105 at 117.

Therefore, on the facts asserted in the warrant affidavit here,

it was reasonable for the magistrate to infer that the computer

user "live: boullett_1" possessed a digital image of child

pornography, intentionally accessed this image, and distributed

it to another person by uploading the file to Skype.    Compare

People v. Donath, 357 Ill. App. 3d 57, 67 (2005) ("Uploading is

sending something from your computer 'up' to someone else's

computer. . . . Because the defendant uploaded and distributed

the images, it is reasonable to infer that defendant possessed

[child pornography] somewhere in his home, either on his

computer or some electronic media storage device").    See also

United States v. Schesso, 730 F.3d 1040, 1045 & n.2 (9th Cir.

2013) (act of uploading child pornography to file-sharing

network, distinguished from "onetime accidental download or

inadvertent receipt" of image, connected defendant to profile of

collector of child pornography); United States v. Bynum, 604
F.3d 161, 165 (4th Cir. 2010) (probable cause to search existed

based on allegation individual uploaded suspected child

pornography to Internet).6


     6 The defendant based his argument in this court on Fourth
Amendment and art. 14 grounds. As the defendant points out, in
general, art. 14 provides "more substantive protection to
criminal defendants than does the Fourth Amendment in the
                                                                  21


       The defendant's primary argument before the motion judge

was that suppression was required based on the reasoning of the

United States Court of Appeals in Raymonda, 780 F.3d 105 at 114-

117.   Because the defendant did not raise the propensity issue

before the motion judge, the argument is waived.    See

Commonwealth v. Dew, 478 Mass. 304, 309 (2017).    "We nonetheless

review to determine whether there was a substantial risk of a

miscarriage of justice." Id. 309-310.   For the reasons

discussed, there was no abuse of discretion in the judge's

conclusion that the information supporting the search warrant

was not stale, and established probable cause to search the

defendant's laptop and electronic storages devices for evidence

of child pornography on the date that the warrant was issued.

                                     Order denying motion to
                                       suppress affirmed.




determination of probable cause." Commonwealth. v. Upton, 394
Mass. 363, 373 (1985). See Commonwealth v. Alexis, 481 Mass.
91, 98-99 (2018), and cases cited. We have not, however, been
called upon to extend additional protections under art. 14,
beyond those provided by the Fourth Amendment, to the staleness
inquiry in a case involving child pornography, and we discern no
reason to address the issue in this case, where the defendant
raises it for the first time on appeal.